         Case 1:20-cv-02674-TJK Document 34 Filed 02/03/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
BRENNAN CENTER FOR JUSTICE                )
 AT NYU SCHOOL OF LAW,                    )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )                Civil Action No. 1:20-cv-02674-TJK
                                          )
UNITED STATES DEPARTMENT OF               )
  COMMERCE, et al.,                       )
                                          )
                  Defendants.             )
__________________________________________)

    NOTICE OF WITHDRAWAL OF CAITLIN W. MONAHAN AS COUNSEL OF
                            RECORD

        I, Caitlin W. Monahan, respectfully withdraw my appearance for plaintiff the Brennan

 Center for Justice at NYU School of Law in this matter. Plaintiff will continue to be

 represented by all other counsel who have entered appearances on its behalf.



Dated: February 3, 2021                          Respectfully submitted,

                                                 /s/ Caitlin W. Monahan
                                                 Caitlin W. Monahan (pro hac vice)
                                                 WILMER CUTLER PICKERING
                                                   HALE AND DORR LLP
                                                 60 State Street
                                                 Boston, MA 02109
                                                 (617) 526-6000
                                                 Caitlin.Monahan@wilmerhale.com

                                                 Counsel for Plaintiff the Brennan Center for
                                                  Justice at NYU School of Law
